940 F.2d 664
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Demetrius Lamount WILLIAMS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-1244.
United States Court of Appeals, Sixth Circuit.
July 22, 1991.

1
Before BOGGS, Circuit Judge, BAILEY BROWN, Senior Circuit Judge, and GIBBONS, District Judge.*

ORDER

2
Demetrius Lamount Williams, a pro se federal prisoner, appeals the district court's order denying his motion filed pursuant to 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
In 1990, Williams pled guilty to two counts of armed bank robbery in violation of 18 U.S.C. Sec. 2113(d) and two counts of the use of a firearm to commit bank robbery in violation of 18 U.S.C. Sec. 924(c).  The district court sentenced Williams to five years probation on the armed bank robbery counts and one hundred eighty (180) months imprisonment on the firearm counts.


4
Williams subsequently filed the present motion to vacate pursuant to 28 U.S.C. Sec. 2255.  Williams argued that his double jeopardy rights were violated when he was sentenced for armed bank robbery and the use of a firearm to commit bank robbery.  The district court denied Williams's motion.  Williams has filed a timely appeal.


5
Upon review, we affirm the district court's judgment.  It was the clear intent of Congress to provide for multiple punishments under 18 U.S.C. Secs. 924(c) and 2113(d).  Missouri v. Hunter, 459 U.S. 359, 367 (1983);  United States v. Holloway, 905 F.2d 893, 895 (5th Cir.1990).


6
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Julia S. Gibbons, U.S. District Judge for the Western District of Tennessee, sitting by designation